Citation Nr: 0210589	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  96-51 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder.  

2.  Entitlement to service connection for a bilateral eye 
disability.  

3.  Propriety of initial evaluations for service-connected 
bilateral hearing loss, rated as noncompensably (zero 
percent) disabling effective June 10, 1996, 20 percent 
disabling effective June 10, 1999, and 10 percent disabling 
effective November 9, 1999.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from August 1954 to October 1956.  

This matter returns to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

In August 1996, the RO denied service connection for 
bilateral hearing loss, and in August 1997, the RO granted 
service connection for bilateral hearing loss, assigning a 
noncompensable evaluation.  Consequently, the rating issue on 
appeal is not the result of a claim for increased 
entitlement, rather one involving the propriety of the 
original (noncompensable) evaluation assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In September 1996, the RO 
found that no new and material evidence had been submitted to 
reopen a claim of service connection for a bilateral eye 
disorder.  It is noted that in June 1999, the Board found 
that new and material evidence had been submitted to reopen 
the eye claim, and the matter was remanded to the RO for 
consideration on the merits of the reopened service 
connection claim.  At that time, the hearing loss claim was 
also remanded for consideration of staged ratings under 
Fenderson v. West, 12 Vet. App. 119, 125 (1999).  In February 
2001, the RO assigned a 20 percent evaluation for bilateral 
hearing loss from June 10, 1999, and a 10 percent evaluation 
from November 9, 1999, following the noncompensable 
evaluation from June 10, 1996.

Additionally, the veteran completed an appeal of the December 
1999 rating decision of the RO, which found that no new and 
material evidence had been submitted to reopen a claim of 
service connection for residuals of a back injury.  

It is noted that the veteran's personal sworn testimony 
before a hearing officer at the RO was obtained in March 
1997.  This testimony was given pertaining to the issues of 
service connection for bilateral hearing loss and whether new 
and material evidence had been submitted to reopen a claim 
for service connection for an eye disorder.  His substantive 
appeals pertaining to the issues of the evaluation for 
bilateral hearing loss and whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a back disorder indicate that he does not desire another 
hearing.  Accordingly, no further action in this regard is 
indicated.  


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a back 
disability was previously denied by Board decision dated in 
May 1973.  

2.  The May 1973 decision is final but for new and material 
evidence to reopen.  

3.  The additional evidence submitted in connection with the 
claim to reopen is duplicate evidence already considered, or 
cumulative, and is not so significant that it must be 
considered in order to decide the merits of the claim.  

4.  An acquired eye disorder, to include as residual of 
reported ocular exposure to jet aircraft fuel, is not of 
service onset or otherwise related thereto.

5.  Prior to June 10, 1999, the veteran is shown to have had 
level II hearing acuity in each ear; from June 10, 1999 to 
November 8, 1999, the veteran had no worse than level II 
hearing acuity in both the right and left ears, under the 
former criteria, and no worse than level V hearing acuity in 
the right and left ears under the revised criteria; and, from 
November 9, 1999, the veteran had no worse than level I 
hearing acuity in the right ear and level I hearing acuity in 
the left ear.  

CONCLUSIONS OF LAW

1.  The additional evidence received since the Board's May 
1973 denial of entitlement to service connection for a back 
disorder is not new and material, and the veteran's claim of 
entitlement to service connection for a back disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.16(a), 4.104, 
3.156(b), 20.302, 20.1100, 20.1103, 20.1105 (2000).

2.  A bilateral eye disability, to include residuals of 
reported ocular exposure to jet fuel, was not incurred in 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. §§  3.303, 3.309 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001)(to be codified at 38 C.F.R. 
§ 3.159).  

3.  The criteria for a compensable rating from June 10, 1996 
to June 9, 1999, an evaluation in excess of 20 percent from 
June 10, 1999 to November 8, 1999, and an evaluation in 
excess of 10 percent from November 9, 1999, are not met for 
service-connected bilateral hearing loss.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.85, Diagnostic Codes 6100, 6101, 4.86 
(2001); 38 C.F.R. § 4.85, 4.87, Diagnostic Code 6100 (1998); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001)(to be codified 
at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
issues addressed on appeal.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001)(to be codified at 
38 C.F.R. § 3.159)(VCAA).  That is, the veteran was provided 
adequate VA examinations, in most cases a multiple of times 
for each disorder: an examination of auditory acuity was most 
recently obtained in February 1998, an examination of the 
eyes was most recently obtained in November 1999, as amended 
in January 2000, and the April 2000 statement of the case 
clearly explained why the evidence submitted to date was not 
new and material so as to reopen a claim of service 
connection for a back disorder-on both a direct and 
aggravated basis.  Additionally, the veteran was provided a 
personal hearing at the RO in March 1997, at which time 
testimony was obtained with regard to his bilateral eye and 
hearing loss service connection claims.  With regard to his 
petition to reopen a claim of service connection for a back 
disorder, his substantive appeal of June 2000 indicates that 
he did not want a hearing as to this additional issue.  He 
has also not requested a hearing relative to the hearing loss 
rating issue pending.  Moreover, all identified VA treatment 
records have been obtained, including those from the VA 
medical centers in Indianapolis and Marion, Indiana.  
Furthermore, the veteran's September 1999 statement indicates 
that no additional, available VA or private treatment records 
exist, other than those already obtained.  No further 
development is indicated.  

The notice provisions of VCAA have also been met.  The 
multiple statements of the case (SOCs) and supplemental 
statements of the case (SSOCs) have provided the veteran with 
meaningful notice of regulatory provisions pertaining to the 
claims on appeal; thus, the evidence necessary to 
substantiate each.  


I.  New and Material Evidence to Reopen a Claim for Service 
Connection for a Back Disorder.  

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Second, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

The veteran's claim may only be reopened and considered on 
the merits if new and material evidence has been submitted. 
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a). 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In a May 1973 final decision, the Board denied the veteran's 
initial claim of service connection for a back disability.  
This decision was based upon the veteran's service medical 
records and post-service medical and lay evidence, which 
included the veteran's statements and a November 1972 post-
service VA examination report.  

At that time, the Board not only noted the veteran's service 
medical records, but specifically cited the pertinent in-
service clinical history in detail.  The records were noted 
to show that the veteran had been clinically observed at the 
infirmary for 50 days from June to August 1955 for low back 
pain, while stationed at Truax Field Air Force Base, Madison, 
Wisconsin.  The records show initial treatment for low back 
pain, with notation that this pain had occurred over the 
course of the past five years following a sprained back 
incurred as a child at the age of 15, while lifting heavy 
wooden crates.  Note was made that the veteran had also 
injured himself as a child on a playground following an 
uncontrolled fall.  Presently, he had reinjured his back 
three months earlier while moving a 600 pound safe with 
several other fellow soldiers.  The provisional diagnoses 
were "old back injury", slipped disc, and ruptured nucleus 
pulposus, and obesity.  There was X-ray evidence of old 
healed compression fractures of the dorsal spine, at D-6 and 
D-7.  During his 50-day hospital stay, the veteran was placed 
on a restricted diet for weight management due to obesity, 
which was felt to be causing the back pain as well.  The 
records show that the veteran's treatment consisted of 
sedation, analgesics and a low calorie diet.  The veteran's 
weight was reduced from 232 pounds down to 195 pounds, at 
which time his treating physician noted that the "[b]ack 
symptoms improved."  The diagnostic impressions were chronic 
myositis, low back, due to trauma, and obesity.

At the time of the May 1973 Board decision, also of record 
were the report of a November 1972 VA examination, a private 
medical statement and lay statements.  At the VA examination, 
the veteran gave a history of sudden low back pain in 1955, 
while loading safe boxes into a truck.  The diagnosis was 
history of multiple injuries to the lumbar spine, with 
residual of neuralgic pains.  The private medical statement 
indicated that the veteran gave a history of a low back ache 
which was aggravated when he fell in a sitting position 
carrying a piano.  An X-ray in January 1969 of the lumbar 
spine was noted to be negative.  The diagnosis was low back 
strain.  Statements of family members are to the combined 
effect that the veteran did not have a pre-service back 
injury and currently had a back disability.

Contrary to the repeated and vehement statements of the 
veteran, the RO and the Board have never denied that the 
veteran re-injured his back in service.  To the contrary, the 
May 1973 Board decision clearly states that the veteran's 
back pain had its onset coincident with lifting a 600-pound 
safe with several other men.  However, as the Board pointed 
out nearly 30 years ago, and after reviewing the service 
medical records, the Board presently reiterates that the 
service medical records show a pre-service history of several 
significant back injuries, but fail to show that the 
inservice injury was anything but acute, transitory, and 
resolved.  That is, there is no indication of any chronic low 
back residual following the 1955 back re-injury and 
hospitalization.  With no evidence of continuing symptoms or 
subsequent treatment following the June and July 1955 
hospitalization, the veteran's assertions of continuing low 
back pain are contradicted by the service medical records.  

The veteran has not reopened his claim of service connection 
for a chronic low back disorder.  The Board emphasizes now, 
as was noted in 1973 and as service medical records reflect, 
the veteran sustained serious low back injuries as a child-
possibly a slipped disc or ruptured nucleus pulposus, which 
became symptomatic for a short time in 1955, but without 
residual chronic back disability, or the need for any 
additional treatment at separation from service or for many 
years later.  He re-injured his back in service, but without 
a permanent increase in disability.  Significantly, in-
service medical records include x-ray findings which were 
interpreted by another physician to suggest an "old 
compression fracture" at D-6 and D-7.  As the Board noted in 
May 1973, the final diagnosis was chronic myositis of the low 
back due to trauma and obesity.  The provisional and final 
diagnoses, in light of the x-ray finding and interpretive 
opinion, suggest that the veteran's myositis was related to 
the "old compression fracture" incurred by the veteran many 
years prior to his service.  

The salient point is that the no new and material medical 
evidence from 1955 through October 1956 has been received to 
change this documented clinical history contained in the 
existing service medical records.  If the veteran were to 
argue that his June and July 1955 in-service medical 
treatment shows aggravation of a pre-existing back disorder, 
then he needs to submit competent medical evidence of this, 
because without such evidence, his service medical records 
tend not to show this.  The service medical evidence supports 
the above clinical summary and indicates that the 1955 in-
service injury was not chronic.  As noted by the Board in May 
1973, physical examinations of both August and October 1956 
were negative for any chronic back disorder, or any spinal 
abnormality or back pain.  That is, the veteran neither 
reported any back pain, nor did the examiner note any back 
symptomatology or present disorders.  

Consistent with these records, the veteran reported no back 
pain on medical histories taken at those times.  Moreover, 
the veteran's August 1972 initial claim for service 
connection alleged no treatment on account of back pain.  
Private treatment records show treatment from 1968 to 1969 
for low back strain. The May 1973 Board decision noted that 
on VA examination in November 1972, x-rays of the lumbar 
spine were negative or within normal limits, with the only 
diagnosis being, "history of" multiple injuries of the 
lumbar spine, with residual of neuralgic pains.  As detailed 
in the Board's May 1973 decision, the basis of the denial was 
that the injury in 1955 is not shown to have been chronic, 
nor was it shown to have resulting in any chronic back 
disorder, or aggravated back disability, so as to suggest 
aggravation of a pre-existing back disorder.  

The veteran presently submits medical evidence showing 
current back disability, as variously diagnosed, without 
relation to service other than by the veteran saying so.  
None of the evidence gives us pertinent information as to the 
issue at hand before the Board presently and in May 1973: the 
severity and etiology of any residuals of his 1955 in-service 
back injury.  The veteran's statements and sworn testimony 
are not new, but merely duplicate his assertions made at the 
time of the May 1973 Board decision.  Significantly, many of 
the veteran's statements are not pertinent to the petition to 
reopen a claim, and tend to focus on his misconception that 
the RO or the Board has wrongfully denied that he ever 
injured his back in 1955.  As noted above, the May 1973 Board 
decision clearly shows otherwise.  The salient point is that 
none of the medical evidence shows that the veteran's 1955 
back injury was chronic, or other than acute, transitory, and 
resolved, as the service medical records tend to show.  
Similarly, the veteran has failed to show that a preexisting 
back disorder was aggravated in service by the 1955 injury.  
Rather, he emphasizes that he was treated for 50 days-an 
extended period of time.  However, as indicated above, the 
records show treatment for both back pain and weight 
management.  There is no basis in fact for the veteran's 
vehement statements that VA has wrongfully denied his claim. 

The veteran and his representative also submit pages 852 to 
854, 858 to 860, and 879 to 881 of Orthopedics, Principles 
and Their Applications, 2nd Ed., Samuel L. Turek, M.D., 
Editor (1967), for the medical proposition that there might 
be a "potential" relationship between the veteran's current 
arthritis, degenerative disc disease, and other spinal 
disorders, and his prior in-service injury.  This evidence 
does not include any such medical opinion, other than that 
back injuries, in general, may later be related to arthritis, 
degenerative disc disease and other spinal disorders.  No 
medical evidence is of record to show that the veteran's 1955 
back injury-as documented, is related to any current back 
disorder.  As such, no new and material evidence is 
submitted.  

Although the veteran now testifies that his back has been 
painful since his 1955 back injury, the clinically objective 
and documented service medical records show otherwise.  
Accordingly, the veteran's repeated assertions are not 
supported by the contemporaneous evidence, but rather are 
outweighed by that evidence, and fail to reopen the claim.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).

II.  Service Connection for a Bilateral Eye Disorder.  

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991).  Regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §§ 3.102, 3.303(d).  

However, for the showing of a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
When the disease entity is established, there is no 
requirement for evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnoses of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

The veteran asserts that his various eye disorders, presently 
diagnosed as diabetic retinopathy, with hemorrhages, 
cataracts, bilateral dry eye, and his other ocular 
complaints, are all the result of an eye injury in service 
wherein he reports that jet fuel was splashed into his eye.  

Service medical records show three days of treatment for 
acute conjunctivitis in service in January 1956, as well as 
use of prescription eyeglasses for reading, without any note 
of eye disease, complaints or symptomatology on examination 
at separation from service.  Treatment for any ocular jet 
engine fuel exposure is not shown.  The veteran's separation 
examination is negative for any eye disorder, and he failed 
to report any such incident at that time.  While one brief 
episode of treatment for acute conjunctivitis is shown in 
service, with no residual disability shown thereafter in 
service, or on separation examination, the claim on appeal 
must be denied, even though the veteran presently suffers 
from dry-eye and conjunctivitis.  

On VA examination in November 1972, the veteran reported that 
some jet aircraft "fumes" blew into his eyes and caused 
smarting pains while stationed in France in 1956.  He did not 
report, at that time, that any actual jet engine fuel 
splashed into his eye or eyes, as presently asserted on 
appeal.  On VA examination at that time, the veteran reported 
deterioration of vision, dry eyes, and headaches due to the 
exposure to fumes.  The diagnosis was impaired vision 
bilaterally.  

The veteran's claims file is replete with medical evidence of 
ongoing treatment for various eye disorders.  The salient 
point is that no private medical examiner has given the 
opinion that any current eye disorder is due to service, or 
exposure the jet engine fumes while in the service.  
Moreover, even should the veteran submit such evidence, a 
determination would have to consider whether the medical 
opinion was based upon a review of the veteran's entire 
service medical records, or merely the veteran's accurate or 
inaccurate statements of medical history.  

The veteran was provided VA several VA eye examinations.  On 
examination in November 1999, the veteran reported a history 
of bilateral eye contamination by jet fuel in 1956, but 
without any visual loss.  The examiner was of the opinion 
that the veteran's marked decrease in lacrimal gland 
production, as demonstrated by comparing the results of 
Schirmer Tests from June 1986 to present testing, has 
resulted in the veteran's discomfort.  The diagnoses were 
hyperopia, presbyopia, dry eye syndrome, and background 
diabetic retinopathy.  

The examiner was asked to specifically comment upon whether 
any of the veteran's current eye disorders could be related 
to his prior military service or to his in-service treatment 
for conjunctivitis in 1956.  In a January 2000 medical 
opinion, the examining ophthalmologic specialist, upon review 
of the entire claims file, stated that "there is no 
relationship with the ocular Jet Fuel contamination in 1956 
and any of [the veteran's] present ocular complaints.  The 
veteran's decrease in tear production was thought not to be 
related to his Jet Fuel contamination, but to aging changes 
which had occurred.  The veteran's retinal hemorrhages were 
ascribed to his diabetes mellitus.  No eye symptom or 
disorder was associated with the veteran's prior service-
even though the examiner assumed that the veteran was 
actually occularly exposed to jet engine fuel, rather than 
fumes as documented in 1972.  While subsequent treatment 
records reflect ongoing eye treatment, including diagnoses of 
nuclear sclerosis cataract and peudophake, no examiner has 
attributed any eye disorder to military service, to include 
exposure to jet fuel or fumes.

Accordingly, service connection for residuals of eye injuries 
in service, claimed as bilateral ocular exposure to jet 
engine fuel, is denied.  


III.  Propriety of Evaluations of Bilateral Hearing Loss.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected bilateral hearing loss.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes. Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability, beyond that which is detailed below.  

The veteran's appeal of the rating was initiated following an 
original award of service connection and initial evaluation.  
Consequently, the rating issue on appeal is not solely the 
result of a claim for increased entitlement, rather one 
involving the propriety of the original evaluation assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.  

The veteran's service-connected bilateral hearing loss is 
evaluated as noncompensably disabling from June 10, 1996, 20 
percent disabling from June 10, 1999, and 10 percent 
disabling from November 9, 1999, pursuant to all applicable 
regulations.  Specifically, the noncompensable rating was 
assigned under 38 C.F.R. § 4.85, Code 6100.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Under the rating schedule, ratings for 
defective hearing are established according to the degree of 
hearing impairment at 1,000, 2,000, 3,000 and 4,000 hertz in 
combination with the degree of speech discrimination ability.  
38 C.F.R. § 4.85 and § 4.87, Codes 6100-6111 (2001). The VA 
rating schedule sets forth 11 levels of auditory acuity, 
shown in chart form, designated as level I for essentially 
normal hearing through level XI for profound deafness.

Under the rating criteria in effect before June 10, 1999, 
evaluations of bilateral defective hearing were determined 
according to the extent of organic impairment of hearing 
acuity established by controlled speech discrimination tests 
and the average hearing threshold level determined by pure 
tone audiometry testing. Ratings for defective hearing 
reflected the degree of hearing impairment at 1,000, 2,000, 
3,000 and 4,000 hertz in combination with the degree of 
speech discrimination ability. 38 C.F.R. § 4.85 and § 4.87, 
Codes 6100 through 6111 (1998). The rating schedule set forth 
11 levels of auditory acuity, shown in chart form, designated 
as level I for essentially normal hearing through level XI 
for profound deafness.

On VA audiologic examination in July 1996, the average pure 
tone air conduction thresholds were 61 decibels in the right 
ear and 59 decibels in the left ear, for the frequencies of 
1,000, 2,000, 3,000 and 4,000 hertz (Hz) respectively.  
Speech discrimination ability was 92 percent in the right 
ear, and 100 percent in the left ear.  The examiner noted a 
moderate sensorineural hearing loss in the right ear, and 
mild to severe sensorineural hearing loss in the left ear, 
with good speech discrimination in the right ear and 
excellent speech discrimination in the left ear.  
Tympanometry was within normal limits bilaterally.  

The above audiometry results recorded in the July 1996 VA 
examination report translate to numerical scores of II for 
each ear under Table VI for application of the rating 
criteria found in 38 C.F.R. § 4.85.  In combination with 
speech discrimination scores of 92 percent in the right ear 
and 100 percent in the left ear, the level of hearing loss 
recorded on this examination warrants a noncompensable rating 
under Code 6100.  

The fact that the examiner characterized the hearing loss as 
mild to moderate, or moderate to severe, in degree has no 
bearing on the rating because the assignment of a rating for 
hearing loss is derived exclusively from the mechanical 
application of the rating criteria to the numeric designation 
established on the basis of audiometric testing.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  

At his personal hearing in March 1997, the veteran testified 
that he noticed difficulty hearing speech with his left ear, 
and that he would compensate for this loss by turning his 
head so as to hear spoken words better with his right ear.  
The veteran also testified that in-service treatment 
consisted of ear drops, and that he first sought treatment 
after service in 1957 or 1958, at which time he was advised 
to wear a hearing aid.  He did not obtain a hearing aid due 
to a lack of financial resources to do so.  

On VA audiologic examination in April 1997, the average pure 
tone air conduction thresholds were 63 decibels in both the 
right and left ear, for the frequencies of 1,000, 2,000, 
3,000 and 4,000 hertz (Hz).  Speech discrimination ability 
was 92 percent in the right ear, and 100 percent in the left 
ear.  The examiner noted a moderate to moderately-severe 
sensorineural hearing loss in the right ear, and moderate to 
moderately-severe sensorineural hearing loss in the left ear, 
with good speech discrimination in the right ear and 
excellent speech discrimination in the left ear.  
Tympanometry was within normal limits bilaterally.  

The above audiometry results recorded in the April 1997 VA 
audiology examination report translate to numerical scores of 
II for each ear under Table VI for application of the rating 
criteria found in 38 C.F.R. § 4.85.  In combination with 
speech discrimination scores of 92 percent in the right ear 
and 100 percent in the left ear, the level of hearing loss 
recorded on this examination warrants a noncompensable rating 
under Code 6100.  

Accordingly, the assignment of an increased rating for the 
veteran's service-connected bilateral hearing loss is not in 
order based on the July 1996 and April 1997 VA examinations.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100 (1998).  

Effective June 10, 1999, while the veteran's claim was 
pending, VA amended the provisions of the Rating Schedule 
pertaining to the evaluation of service-connected hearing 
loss disability.  See 64 Fed. Reg. 25,202-10 (1999) [codified 
at 38 C.F.R. §§ 4.85- 4.87].  

Where a governing law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991); Dudnick v. Brown, 10 Vet. App. 79 
(1997).  See also VAOPGCPREC 3-2000 (2000).

Under the revised regulations effective June 10, 1999, the 
schedular criteria based on pure tone audiometry and speech 
discrimination for the purpose of determining the applicable 
auditory acuity level have not changed, but the revision 
includes the addition of provisions of 38 C.F.R. § 4.86 for 
evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.

From June 10, 1999, the Board has considered both the old and 
new regulations regarding the evaluation of hearing loss, for 
the VA audiologic examinations of November 1999.  

On VA audiologic examination in November 1999, the average 
pure tone air conduction thresholds were 63 decibels in the 
right and 55 decibels in the left ear, for the frequencies of 
1,000, 2,000, 3,000 and 4,000 hertz (Hz) respectively.  
Speech discrimination ability was 96 percent in the right 
ear, and 100 percent in the left ear.  The examiner noted a 
moderately-severe sensorineural hearing loss in the right 
ear, and moderate sensorineural hearing loss in the left ear, 
with excellent speech discrimination bilaterally.  

Under the former criteria, the above audiometry results 
recorded in the November 1999 VA audiology examination report 
translate to numerical scores of II for the right ear and I 
for the left ear under Table I at 38 C.F.R. § 4.85.  The 
level of hearing loss recorded on this examination would 
warrant a noncompensable rating under Code 6100.  Under the 
new criteria effective June 10, 1999, these findings, with 
application of Table VIA, would warrant a 10 percent 
evaluation, although the RO assigned a 20 percent evaluation 
effective from June 10, 1999, the date of the amended 
regulations, based on the April 1997 audiometric examination 
results.  For any date prior to June 10, 1999, however, the 
Board cannot apply the revised hearing loss rating schedule 
to the claim.  Rhodan v. West, 12 Vet. App. 55 (1998); appeal 
dismissed, Rhodan v. West, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion); vacated and remanded, Haywood v. 
West, No. 99-7056 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion).  Having already found that the criteria for no more 
than a noncompensable evaluation is warranted prior to 
June 10, 1999, the Board now additionally finds that the 
criteria for more than a 20 percent evaluation from June 10, 
1999 to the present and for more than 10 percent evaluation 
from November 9, 1999 are not met.  Staged ratings beyond 
those already assigned by the RO are not in order.




IV.  Additional Considerations

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against each of the veteran's 
claims on appeal, as set forth above, and, therefore, 
reasonable doubt is not for beneficial application in this 
appeal.  

The Board also finds that the evidence of record does not 
suggest such an unusual or exceptional disability picture so 
as to render "impractical" the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321.  Although the 
veteran has described his hearing loss as profound, the 
evidence shows that his complaints are exaggerated.  The 
salient point is that the veteran's bilateral hearing loss 
has not resulted in frequent periods of hospitalization or in 
marked interference with employment.  Id.  It is undisputed 
that his disorder has some adverse effect on employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  




ORDER

No new and material evidence has been submitted to reopen a 
claim of service connection for a back disorder. 

The claim of service connection for a bilateral eye 
disability is denied.  

A compensable evaluation for bilateral hearing loss prior to 
June 10, 1999 is denied; 
an evaluation in excess of 20 percent from June 10, 1999 to 
November 8, 1999 is denied; and, an evaluation in excess of 
10 percent from November 9, 1999, is denied.  


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

